Citation Nr: 1447097	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-23 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Entitlement to a compensable rating for allergic rhinitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to August 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Des Moines, Iowa has current jurisdiction of the claim.

In October 2012, the Board remanded the appeal for further development.

As noted by the Board in the last remand, the Veteran's hearing request has been deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Board has considered documentation in Virtual VA and VBMS.  


FINDING OF FACT

Allergic rhinitis has been manifested by nasal congestion, but not by greater than 50-percent obstruction in both nasal passages, total obstruction in one nasal passage, or nasal polyps.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for allergic rhinitis. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6522 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in February 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was provided notice of how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in a February 2013 supplemental statement of the case.

VA has also satisfied its duty to assist.  The claims folder contains VA medical records and identified private medical records.  VA examinations dated in June 2007, April 2009, and November 2012 addressed the severity of the Veteran's allergic rhinitis.  The examinations of record considered the Veteran's history and set forth objective findings necessary for rating purposes.  The examinations are adequate and further examination is not needed.

There has been substantial compliance with the Board's October 2012 remand directives, insofar as the RO obtained updated VA treatment records and afforded the Veteran a current VA examination.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the evidence establishes that the Veteran's allergic rhinitis did not significantly change since the claim was filed, and a uniform evaluation is warranted.

The Veteran has been assigned a noncompensable evaluation for his allergic rhinitis under 38 C.F.R. § 4.97, Diagnostic Code 6522, allergic or vasomotor rhinitis.  Under this code, a 10 percent rating is warranted where there are no polyps, but there is a greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side.  A 30 percent rating is warranted with evidence of polyps.

Here, the Board cannot find that a compensable rating is warranted for the Veteran's allergic rhinitis because there is no evidence of the severity of nasal obstruction required for a compensable rating, or of polyps.  

On VA examination in June 2007, the Veteran denied problems with nasal interference with breathing, purulent discharge, dyspnea, speech impairment, or chronic sinusitis.  He denied incapacitating episodes.  He reported that his symptoms did not affect usual activity or occupation.

On examination, the nasal passages were negative for polyps or obstruction.  The sinuses were not tender.  The oropharynx was within normal limits.  An x-ray was negative.

On VA examination in April 2009, the Veteran reported sinus problems occurring eight times were year and lasting one week each time.  Antibiotics were not required.  There were no incapacitating episodes.  He reported interference with breathing through the nose, pain, and crusting.  He had no purulent discharge or hoarseness of the voice.  He reported that the condition limited outdoor activities in the spring and summer.

On examination, a deviated septum was noted on the left.  There was no nasal obstruction, loss of part of the nose, loss of part of the ala, scarring, obvious disfigurement, or polyps.  The Veteran had sinusitis.  

In a private medical report of November 2010, the Veteran's physician noted that his failure to take Allegra and Singulair would result in a 50 percent blockage of both nasal passages.

On VA examination in November 2012, the Veteran reported seasonal allergies.  On examination, there was not an obstruction of the nasal passages on both sides greater than 50 percent.  There was no complete obstruction.  There were no nasal polyps.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  There was no impact of the condition on the Veteran's ability to work.

As the evidence does not demonstrate an obstruction greater than 50 percent on both sides, complete obstruction, or nasal polyps, the Board cannot find that a compensable evaluation is warranted for any part of the appeal period.

The Board acknowledges the private medical record of November 2010.  However, as noted by the Board in October 2012, the diagnostic criteria evaluate disabilities based on actual symptomatology.  Regardless, the 2010 opinion is remarkably lacking in the reasoning for the conclusion reached.  Equally important, the speculation of the examiner has no support in the record, at any time, to include during service or at any time since separation..  Further, the report indicates a possible 50 percent obstruction, not an obstruction greater than 50 percent, as needed for a higher rating.  The unsupported opinion is accorded little probative value and even accepted as correct would not support a higher evaluation.  With or without medication, the preponderance of the evidence is against the claim.  Jones v. Shinseki, 26 Vet. App. 56 (2012).

The Board has also considered the application of other diagnostic codes pertaining to the nose and throat in an effort to determine whether a higher rating may be possible, but finds no other code applicable to this disability.  While a deviated septum was noted, there is no evidence this was traumatic or causes the requisite blockage.  38 C.F.R. § 4.97, Diagnostic Codes 6502.  There is similarly no evidence of loss of part of the nose, incapacitating sinusitis, laryngitis, aphonia, stenosis of the larynx, injury to the pharynx, bacterial rhinitis, or granulomatous rhinitis.  As such, the rating criteria associated with these respective disorders are inapplicable.  See 38 C.F.R. § 4.97, Diagnostic Codes 6504, 6514, 6515, 6516, 6518, 6519, 6520, 6521, 6523 and 6524.

The Board has also considered the lay evidence and pleadings.  The Board is fully aware that the appellant is competent to report his symptoms, and that he has submitted credible statements as to his symptoms.  Here, the medical findings (as provided in the June 2007, April 2009, and November 2012 VA examination reports) directly address the criteria under which the Veteran's allergic rhinitis is evaluated.  The medical evidence is more probative than any implied pleadings or lay evidence to the effect that a compensable evaluation should be assigned. 

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's allergic rhinitis.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

A claim for a total disability rating based on individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised as there is no indication that the Veteran's allergic rhinitis impacts his ability to work.

In sum, while the Board has considered the applicability of the benefit of the doubt doctrine, as the preponderance of the evidence is against the Veteran's claim, entitlement to a compensable rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


An initial compensable rating for allergic rhinitis is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


